

115 HR 617 IH: Health Insurance Industry Fair Competition Act
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 617IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. DeFazio (for himself, Ms. Slaughter, Mr. Garamendi, Mr. Meeks, Mr. Conyers, Mr. Grijalva, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo restore the application of the Federal antitrust laws to the business of health insurance to
			 protect competition and consumers.
	
 1.Short titleThis Act may be cited as the Health Insurance Industry Fair Competition Act. 2.Restoring the application of antitrust laws to health sector insurers (a)Amendment to McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding at the end the following:
				
					(c)
 (1)Nothing contained in this Act shall modify, impair, or supersede the operation of any of the antitrust laws with respect to the business of health insurance.
 (2)Paragraph (1) shall not apply with respect to making a contract, or engaging in a combination or conspiracy—
 (A)to collect, compile, or disseminate historical loss data; (B)to determine a loss development factor applicable to historical loss data; or
 (C)to perform actuarial services if such contract, combination, or conspiracy does not involve a restraint of trade.
 (3)For purposes of this subsection— (A)the term antitrust laws has the meaning given it in subsection (a) of the 1st section of the Clayton Act, except that such term includes section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition;
 (B)the term historical loss data means information respecting claims paid, or reserves held for claims reported, by any person engaged in the business of insurance; and
 (C)the term loss development factor means an adjustment to be made to reserves held for losses incurred for claims reported by any person engaged in the business of insurance, for the purpose of bringing such reserves to an ultimate paid basis..
 (b)Related ProvisionFor purposes of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section applies to unfair methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply with respect to the business of health insurance without regard to whether such business is carried on for profit, notwithstanding the definition of Corporation contained in section 4 of the Federal Trade Commission Act.
			